RESOLUCIÓN.
Por cuanto, con fecha 13 de' febrero de 1914 la Corte de Distrito de Agnadilla dictó sentencia en este caso contra el demandado Susano Montalvo.
Por cuanto, con fecba 24 de febrero de 1914 .se radicó en la secretaría del tribunal inferior el escrito de apelación contra dicha sentencia.
Por cuanto, en 5 de marzo de 1914 se recibió por correo en la secretaría del tribunal inferior el proyecto de expo-sición del caso y pliego de excepciones de la parte ape-lante que no ha sido radicado en dicha secretaría por no haber depositado la parte apelante el importe de los derechos de secretaría, a pesar de haber sido requerida para ello, ni por ese motivo ha sido presentado al juez del tribunal inferior dicho documento, no surtiendo por tanto efectos legales algunos y habiendo transcurrido el término de 10 días que señala el artículo 299 del Código de Enjuiciamiento Civil, enmendado por Leyes No. 70 de marzo 9, 1911 y No. 21 de marzo 11, 1913, y habiendo por tanto expirado el término' de 30 días para radicar en este tribunal la transcripción de autos a contar desde el 24 de febrero en que se radicó el escrito de apelación, sin que se haya presentado dicha trans-cripción ni solicitado prórroga alguna para ello.
Por tanto, vistos el artículo 295, párrafo 1, del Código de Enjuiciamiento Civil, enmendado por Ley de marzo 11, 1908, el artículo 299 del mismo código, enmendado por las Leyes No. 70 de marzo 9, 1911 y No. 21 de marzo 11, 1913, y los artículos 303 del mismo código y 40, 58 y 60 del Reglamento de este tribunal, se declara con lugar la moción de la parte apelada, y en su virtud se desestima la apelación interpuesta por el demandado Susano Montalvo contra la sentencia dic-tada por la Corte de Distrito de Aguadilla el 13 de febrero *335de 1914, y comunique se a la corte inferior -a los . fines procedentes.

Desestimada la apelación.

Presentada moción de reconsideración fué esta denegada en abril 28, por medio de la siguiente opinión emitida por el Juez Asociado Sr. Wolf.
El apelante solicita la reconsideración de la resolución dictada por este tribunal el 15 de abril corriente desestimando la apelación interpuesta en este caso. En apoyo de esta reconsideración sostiene él que el secretario de la corte inferior tenía bastantes fondos en su poder, para pagar los dere-chos de radicación del proyecto de exposición del caso y que por lo tanto debió haberlo radicado tan pronto como lo reci-bió por correo, y al efecto alega en su moción de reconsidera-ción que el 9 de febrero último había depositado $5 en la secretaría del tribunal inferior y el 17 de abril corriente otros $5. Este último depósito ha sido hecho después que ya estaba desestimada esta apelación y en la contestación jurada que presentó el apelante oponiéndose a la moción de desestima-ción presentada por el apelado nada dijo en cuanto a estos extremos. Hay que tener en cuenta que tanto la moción pi-diendo la desestimación de la apelación como la contestación del apelante oponiéndose a dicha moción están juradas, pero la moción de reconsideración no lo ha sido.
En una moción de reconsideración no deben alegarse nue-vos hechos que no han sido considerados por este tribunal al dictar la resolución cuya reconsideración se pide, a menos que se expresen razones poderosas que constituyan una ex-cusa razonable para no haberlo hecho antes. En este caso no solamente no se ha alegado excusa alguna para no haber consignado los hechos expuestos en la moción de reconsidera-ción en la contestación del apelante oponiéndose a la moción de desestimación, sino que tales hechos no están robustecidos por el juramento de la parte apelante en su moción de recon-sideración.
*336En la certificación expedida por el secretario de la corte inferior y presentada por la parte apelada en apoyo de su moción para desestimar, esta apelación se inserta una carta del secretario de la corte inferior del 12 de marzo último, en la cual le avisa al apelante que no tenía fondos suyos en secretaría para pagar los derechos de radicación del proyecto de exposición del caso y pliego de excepciones, y a pesar de este aviso escrito el apelante no hizo depósito alguno hasta el 17 de abril corriente o sea después que ya se había deses-timado esta apelación.
Al oponerse el apelante a la moción de desestimación era el momento oportuno para que él contradijera los hechos rela-cionados en la certificación del secretario de la corte de dis-trito, y si realmente dicho funcionario tenía fondos en secre-taría el apelante debió justificarlo a satisfacción de este tribunal en aquel momento.
Los hechos alegados en la moción de reconsideración no jurada no son suficientes para contrarrestar los hechos que resultan de la certificación del secretario de la corte- sentencia-dora y por lo tanto no se ha demostrado que dicho proyecto de exposición del caso debió radicarse por el secretario cuando lo recibió por correo. Los preceptos del artículo 322 del Código de Enjuiciamiento Civil que cita el apelante no son aplicables a documentos o alegaciones de las partes enviadas a la secretaría de un tribunal para su radicación. La radi-cación de un proyecto de exposición del caso, lo mismo que la de cualquier otra alegación o documento de una parte, surte sus efectos desde el momento en que son recibidos por el secretario por correo o personalmente y quedan radicados por él, pero cuando tales documentos los recibe el secretario por correo, el hecho de que hayan sido depositados en el co-rreo no equivale a su radicación en la corte, ni los efectos de radicación se retrotraen a la fecha' en que fueron así depo-sitados. Estee’s Pleadings, cuarta edición, tomo 3, sección 5001, página 519.
*337Por los motivos expresados debe desestimarse la moción de reconsideración.

Denegada la reconsideración.

Jueces concurrentes en ambas decisiones: Sres. Presi-dente Hernández y Asociados del Toro y Aldrey.